The only question presented by this record is whether the evidence demonstrated conclusively that the plaintiff was at fault. If his testimony was to be believed, he was climbing a slippery hill in second speed, without chains, at a rate of five to seven miles per hour, with his wheels in a frozen rut, as near the right hand side of the road as he could get, with his parking lights burning, when the defendant's car came very fast around a curve near the top of the hill and crashed into his automobile; when he saw the defendant coming, he tried to get out of the ruts but was unable to do so. The defendant's evidence with reference to the plaintiff's conduct tended chiefly to show that the plaintiff was traveling on the wrong side of the road. In this state of the proof, the question of plaintiff's care was for the jury, and in accordance with the defendant's stipulation, there must be
Judgment for the plaintiff for $169.
PEASLEE, C. J., was absent.